Case 20-10343-LSS   Doc 2416   Filed 03/19/21   Page 1 of 10
Case 20-10343-LSS   Doc 2416   Filed 03/19/21   Page 2 of 10

                     EXHIBIT A
                                              Case 20-10343-LSS                              Doc 2416                       Filed 03/19/21                  Page 3 of 10
                                                                                                         Exhibit A
                                                                                                   Core/2002 Service List
                                                                                                  Served as set forth below

                    Description                                        Name                                      Address                        Fax                         Email               Method of Service
Notice of Appearance and Request for Notices       Abernathy, Roeder, Boyd & Hullett, P.C.   Attn: Chad Timmons                           214‐544‐4040    ctimmons@abernathylaw.com           Email
Counsel to Collin County Tax Assessor/Collector                                              Attn: Larry R. Boyd                                          bankruptcy@abernathylaw.com
                                                                                             Attn: Emily M. Hahn                                          ehahn@abernathy‐law.com
                                                                                             1700 Redbud Blvd, Ste 300
                                                                                             McKinney, TX 75069
Notice of Appearance/Request for Notices.           Adams and Reese LLP                      Attn: Henry C. Shelton, III                                  Henry.Shelton@arlaw.com             Email
Counsel to Chickasaw Council, Boy Scouts of                                                  6075 Poplar Ave, Ste 700
America, Inc.                                                                                Memphis, TN 38119
Notice of Appearance and Request for Notices        Andrus Wagstaff, PC                      A n: Aimee H. Wagstaﬀ                        303‐376‐6361    aimee.wagstaff@andruswagstaff.com   Email
Counsel for various child sexual abuse tort                                                  7171 W Alaska Dr
claimants and as a party‐in‐interest in proceedings                                          Lakewood, CO 80226


Notice of Appearance/Request for Notices           Ashby & Geddes, P.A.                      Attn: Bill Bowden                            302‐654‐2067    wbowden@ashbygeddes.com             Email
Counsel for Del‐Mar‐Va Council, Inc., Boy Scouts                                             500 Delaware Avenue, 8th Floor
of America                                                                                   P.O. Box 1150
                                                                                             Wilmington, DE 19899‐1150
Notice of Appearance and Request for Notices       Baird Mandalas Brockstedt, LLC            Attn: Stephen W. Spence                      302‐644‐0306    sws@bmbde.com                       Email
Counsel to several sexual abuse survivor claimants                                           1413 Savannah Rd, Ste 1
                                                                                             Lewes, DE 19958

Notice of Appearance/Request for Notices           Baker Manock & Jensen, PC                 Attn: Jan T. Perkins                                         jperkins@bakermanock.com            Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                              5260 North Palm Avenue, Suite 421
                                                                                             Fresno, CA 93704
Notice of Appearance/Request for Notices           Ballard Spahr LLP                         Attn: Matthew G. Summers                     302‐252‐4466    summersm@ballardspahr.com           Email
Counsel for Clarendon America Insurance                                                      Attn: Chantelle D. McClamb                                   mcclambc@ballardspahr.com
Company                                                                                      919 N. Market St, 11th Fl
                                                                                             Wilmington, DE 19801‐3034
Notice of Appearance/Request for Notices           Bayard, P.A.                              Attn: Erin R. Fay                                            efay@bayardlaw.com                  Email
Counsel for Hartford Accident and Indemnity                                                  Attn: Gregory J. Flasser                                     gflasser@bayardlaw.com
Company, First State Insurance Company, and                                                  600 N King St, Ste 400
Twin City Fire Insurance Company                                                             Wilmington, DE 19801


Notice of Appearance/Request for Notices           Bielli & Klauder, LLC                     Attn: David M. Klauder                       302‐397‐2557    tbielli@bk‐legal.com                Email
Counsel for Various Tort Claimants                                                           1204 N. King Street                                          dklauder@bk‐legal.com
                                                                                             Wilmington, DE 19801
Notice of Appearance and Request for Notices       Bodell Bove, LLC                          Attn: Bruce W. McCullough                    302‐655‐6827    bmccullough@bodellbove.com          Email
Counsel for Agricultural Insurance Company                                                   1225 N King St, Ste 1000
                                                                                             Wilmington, DE 19801
Notice of Appearance/Request for Notices           Bradley Arant Boult Cummings LLP          Attn: Edwin Rice                                             eRice@bradley.com                   Email
Counsel for the United Methodist Ad Hoc                                                      Attn: Elizabeth Brusa                                        ebrusa@bradley.com
Committee                                                                                    100 N Tampa St, Ste 2200                                     ddecker@bradley.com
Counsel for the Florida Conference of the United                                             Tampa, FL 33602
Methodist Church and Various Churches in the
Conference that are Chartered Organizations



Notice of Appearance/Request for Notices           Bradley Riley Jacobs PC                   Attn: Todd C. Jacobs                                         tjacobs@bradleyriley.com            Email
Counsel for the National Surety Corporation                                                  320 W Ohio St, Ste 3W
                                                                                             Chicago, IL 60654
Notice of Appearance and Request for Notices       Brown Rudnick LLP                         Attn: David J. Molton                                        EGoodman@brownrudnick.com           Email
Counsel to the Coalition of Abused Scouts for                                                7 Times Square                                               DMolton@brownrudnick.com
Justice                                                                                      New York, NY 10036

Notice of Appearance and Request for Notices       Brown Rudnick LLP                         Attn: Sunni P. Beville                                       sbeville@brownrudnick.com           Email
Counsel to the Coalition of Abused Scouts for                                                Attn: Tristan G. Axelrod                                     taxelrod@brownrudnick.com
Justice                                                                                      1 Financial Ctr
                                                                                             Boston, MA 02111
Notice of Appearance/Request for Notices           Buchalter, A Professional Corporation     Attn: Shawn M. Christianson                  415‐227‐0770    schristianson@buchalter.com         Email
Counsel for Oracle America, Inc                                                              55 Second Street, 17th Floor
                                                                                             San Francisco, California 94105‐3493
Notice of Appearance/Request for Notices           Butler Snow LP                            Attn: Daniel W. Van Horn                                     Danny.VanHorn@butlersnow.com        Email
Counsel for Chicksaw Council, BSA, Inc.                                                      P.O. Box 171443
                                                                                             Memphis, TN 38187‐1443
Notice of Appearance/Request for Notices           Carruthers & Roth, P.A.                   Attn: Britton C. Lewis                       336‐478‐1145    bcl@crlaw.com                       Email
Counsel for Arrowood Indemnity Company                                                       235 N. Edgeworth St.
                                                                                             P.O. Box 540
                                                                                             Greensboro, NC 27401
Notice of Appearance/Request for Notices           Chipman, Brown, Cicero & Cole, LLP        Attn: Mark Desgrosseilliers                  302‐295‐0199    degross@chipmanbrown.com            Email
Counsel for Jane Doe, Party in Interest                                                      1313 N Market St, Ste 5400
                                                                                             Wilmington, DE 19801
Notice of Appearance/Request for Notices           Choate, Hall & Stewart LLP                Attn: Douglas R. Gooding                     617‐248‐ 4000   dgooding@choate.com                 Email
Counsel for Liberty Mutual Insurance Company                                                 Attn: Jonathan D. Marshall                                   jmarshall@choate.com
                                                                                             Attn: Michael J. Foley, Jr.                                  mjfoley@choate.com
Notice of Appearance/Request for Notices ‐         Commonwealth of Pennsylvania              Dept of Labor & Industry                     717‐787‐7671    ra‐li‐ucts‐bankrupt@state.pa.us     Email
Authorized Agent for the Commonwealth of                                                     Attn: Deb Secrest/Collections Support Unit
Pennsylvania, Dept of Labor and Industry, Office                                             651 Boas St, Rm 925
of Unemployment Compensation Tax Services                                                    Harrisburg, PA 17121
(UCTS)
Notice of Appearance/Request for Notices           Connolly Gallagher, LLP                   Attn: Karen C. Bifferato                                     kbifferato@connollygallagher.com    Email
Counsel for IRC Burnsville Crossing, LLC                                                     Attn: Kelly M. Conlan                                        kconlan@connollygallagher.com
                                                                                             1201 N Market St, 20th Fl
                                                                                             Wilmington, DE 19801
Notice of Appearance/Request for Notices           Coughlin Duffy, LLP                       Attn: Kevin Coughlin                         973‐267‐6442    kcoughlin@coughlinduffy.com         Email
Counsel for Arrowood Indemnity Company                                                       Attn: Lorraine Armenti                                       larmenti@coughlinduffy.com
                                                                                             Attn: Michael Hrinewski                                      mhrinewski@coughlinduffy.com
                                                                                             350 Mount Kemble Ave.
                                                                                             PO Box 1917
                                                                                             Morristown, NJ 0796




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                             Page 1 of 8
                                               Case 20-10343-LSS                                    Doc 2416                      Filed 03/19/21               Page 4 of 10
                                                                                                                Exhibit A
                                                                                                          Core/2002 Service List
                                                                                                         Served as set forth below

                   Description                                             Name                                           Address                   Fax                          Email               Method of Service
NOA ‐ Counsel for Junell & Associates, PLLC         Cousins Law LLC                                 Attn: Scott D. Cousins                    302‐295‐0331   scott.cousins@cousins‐law.com         Email
                                                                                                    Brandywine Plaza W
                                                                                                    1521 West Concord Pike, Ste 301
                                                                                                    Wilmington, DE 19803
Notice of Appearance and Request for Notices        Crew Janci LLP                                  Attn: Stephen Crew                                       peter@crewjanci.com                   Email
Counsel to Abuse Victims                                                                            Attn: Peter Janci                                        steve@crewjanci.com
                                                                                                    1200 NW Naito Pkwy, Ste 500
                                                                                                    Portland, OR 97209
*NOA ‐ Counsel to Appellee Sidley Austin LLP        Cross & Simon, LLC                              A n: Christopher Simon                    302‐777‐4224   csimon@crosslaw.com                   Email
                                                                                                    A n: Kevin Mann                                          kmann@crosslaw.com
                                                                                                    1105 N Market St, Ste 901
                                                                                                    Wilmington, DE 19801
Notice of Appearance and Request for Notices        Crowell & Moring LLP                            Attn: Mark D. Plevin                      415‐986‐2827   mplevin@crowell.com                   Email
Counsel to American Zurich Insurance Company                                                        Attn: Austin J. Sutta                                    asutta@crowell.com
                                                                                                    3 Embarcadero Center, 26th Fl
                                                                                                    San Francisco, CA 94111
Notice of Appearance and Request for Notices        Crowell & Moring LLP                            Attn: Tacie H. Yoon                       202‐628‐5116   tyoon@crowell.com                     Email
Counsel to American Zurich Insurance Company                                                        1001 Pennsylvania Ave, NW
                                                                                                    Washington, D.C. 20004

Notice of Appearance/Request for Notices            Davidoff Hutcher & Citron LLP                   Attn: Jonathan S. Pasternak               914‐381‐7406   jsp@dhclegal.com                      Email
Counsel for St. Stephen's Episcopal Church                                                          Attn: James B. Glucksman                                 jbg@dhclegal.com
                                                                                                    Attn: Robert L. Rattet                                   rlr@dhclegal.com
                                                                                                    605 3rd Ave
                                                                                                    New York, NY 10158
Notice of Appearance/Request for Notices            Davies Hood PLLC                                Attn: Jason P. Hood                                      Jason.Hood@davieshood.com             Email
Counsel for Chicksaw Council, BSA, Inc.                                                             22 North Front Street, Suite 620
                                                                                                    Memphis, TN 38103‐2100
Notice of Appearance/Request for Notices            Dorsey & Whitney LLP                            Attn: Bruce R. Ewing                                     ewing.bruce@dorsey.com                Email
Counsel for Girl Scouts of the United States of                                                     Attn: Eric Lopez Schnabel                                schnabel.eric@dorsey.com
America                                                                                             51 W 52nd St
                                                                                                    New York, NY 10019
Notice of Appearance/Request for Notices            Dorsey & Whitney LLP                            Attn: Eric Lopez Schnabel                                schnabel.eric@dorsey.com              Email
Counsel for Girl Scouts of the United States of                                                     Attn: Alessandra Glorioso                                glorioso.alessandra@dorsey.com
America                                                                                             300 Delaware Ave, Ste 1010
                                                                                                    Wilmington, DE 19801
Notice of Appearance and Request for Notices        Doshi Legal Group, P.C.                         Attn: Amish R. Doshi                                     amish@doshilegal.com                  Email
Counsel to Oracle America, Inc.                                                                     1979 Marcus Ave, Ste 210E
                                                                                                    Lake Success, NY 11042
Notice of Appearance/Request for Notices            Faegre Drinker Biddle & Reath LLP               Attn: Michael P. Pompeo                   317‐569‐4800   michael.pompeo@faegredrinker.com      Email
Counsel for The Roman Catholic Diocese of                                                           1177 Avenue of the Americas, 41st Floor
Brooklyn, New York                                                                                  New York, NY 10036‐2714
Notice of Appearance/Request for Notices            Faegre Drinker Biddle & Reath LLP               Attn: Patrick A. Johnson                  302‐467‐4201   patrick.jackson@faegredrinker.com     Email
Counsel for The Roman Catholic Diocese of                                                           Attn: Kaitlin W. MacKenzie                               kaitlin.mackenzie@faegredrinker.com
Brooklyn, New York                                                                                  222 Delaware Ave, Ste 1410
                                                                                                    Wilmington, DE 19801‐1621
Notice of Appearance/Request for Notices            Ferry Joseph, PA                                Attn: John D. McLaughlin, Jr.             302‐575‐1714   jmclaughlin@ferryjoseph.com           Email
Counsel for Simon Kenton Council                                                                    824 N Market St, Ste 1000
                                                                                                    Wilmington, DE 19801
Notice of Appearance/Request for Notices            Fineman Krekstein & Harris, PC                  Attn: Dierdre M. Richards                 302‐394‐9228   drichards@finemanlawfirm.com          Email
Counsel for National Union Fire Insurance Co of                                                     1300 N King St
PA, AIG                                                                                             Wilmington, DE 19801
Notice of Appearance and Request for Notices        Flordia M. Henderson                            P.O. Box 30604                            901‐348‐4409   flordia@fhendersonlaw.net             Email
Counsel for Trennie L. Williams and Kiwayna H.                                                      Memphis, TN 38130‐0604
Williams, jointly as Parents, Legal Guardians and
Next Friends of T.Q.W., a Minor


Notice of Appearance/Request for Notices            Foley & Lardner LLP                             Attn: Richard J. Bernard                  212‐687‐2329   rbernard@foley.com                    Email
Counsel for Boys Scouts of America San Diego                                                        90 Park Ave
                                                                                                    New York, NY 10016
Notice of Appearance/Request for Notices            Foley & Lardner LLP                             Attn: Victor Vilaplana                    858‐792‐6773   vavilaplana@foley.com                 Email
Counsel for Boys Scouts of America San Diego                                                        3579 Valley Centre Dr, Ste 300
                                                                                                    San Diego, CA 92130
Notice of Appearance/Request for Notices            Foran Glennon Planadech Ponzi & Rudloff, P.C.   Attn: Susan N K Gummow                    312‐863‐5000   sgummow@fgppr.com                     Email
Counsel for National Union Fire Insurance Co of                                                     Attn: Igor Shleypak                                      ishleypak@fgppr.com
PA, AIG                                                                                             222 N LaSalle St, Ste 1400
                                                                                                    Chicago, IL 60614
Notice of Appearance/Request for Notices            Fox Swibel Levin & Carroll LLP                  Attn: Margaret M. Anderson                312‐224‐1201   panderson@foxswibel.com               Email
Counsel for Old Republic Insurance Company                                                          200 W Madison St, Ste 3000
                                                                                                    Chicago, IL 60606
Notice of Appearance and Request for Notices        Gilbert LLP                                     Attn: Kami Quinn                                         chalashtorij@gilbertlegal.com         Email
Counsel to Future Claimants’ Representative                                                         Attn: Meredith Neely                                     quinnk@gilbertlegal.com
                                                                                                    Attn: Emily Grim                                         neelym@gilbertlegal.com
                                                                                                    Attn: Jasmine Chalashtori                                grime@gilbertlegal.com
                                                                                                    700 Pennsylvania Ave, SE Ste 400
                                                                                                    Washington, DC 20003
Notice of Appearance and Request for Notices        Godfrey & Kahn, SC                              Attn: Erin A. West                        608‐257‐0609   ewest@gklaw.com                       Email
Counsel for Bay‐Lakes Council                                                                       1 E Main St, Ste 500
                                                                                                    P.O. Box 2719
                                                                                                    Madison, WI 53701‐2719
Notice of Appearance and Request for Notices        Godfrey & Kahn, SC                              Godfrey & Kahn, SC                        920‐436‐7988   tnixon@gklaw.com                      Email
Counsel for Bay‐Lakes Council                                                                       Attn: Timothy F. Nixon
                                                                                                    200 S Washington St, Ste 100
                                                                                                    Green Bay, WI 54301‐4298
NOA ‐ Counsel for Junell & Associates, PLLC         Hicks Thomas LLP                                Attn: John B. Thomas                      713‐547‐9150   jthomas@hicks‐thomas.com              Email
                                                                                                    Attn: Allison Fisher                                     afisher@hicks‐thomas.com
                                                                                                    700 Louisiana St., Suite 2300
                                                                                                    Houston, TX 77002




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                                   Page 2 of 8
                                                 Case 20-10343-LSS                                  Doc 2416                        Filed 03/19/21           Page 5 of 10
                                                                                                                Exhibit A
                                                                                                          Core/2002 Service List
                                                                                                         Served as set forth below

                    Description                                             Name                                        Address                   Fax                        Email                    Method of Service
Notice of Appearance/Request for Notices            Hogan♦McDaniel                                  Attn: Daniel K. Hogan                   302‐656‐7599   dkhogan@dkhogan.com                      Email
Counse on behalf of Eisenberg, Rothweiler,                                                          Attn: Garvan F. McDaniel                               gfmcdaniel@dkhogan.com
Winkler, Eisenberg & Jeck, P.C. (“Eisenberg”),                                                      1311 Delaware Avenue
counsel for various child sexual abuse tort                                                         Wilmington, DE 19806
claimants

Notice of Appearance and Request for Notices        Hoover & Slovacek, LLP                          Attn: Steven A. Leyh                    713‐977‐5395   leyh@hooverslovacek.com                  Email
Counsel for the Chapelwood United Methodist                                                         Galleria Tower II
Church                                                                                              5051 Westheimer Rd, Ste 1200
                                                                                                    Houston, TX 77056
Notice of Appearance and Request for Notices        Ice Miller                                      Attn: Daniel R. Swetnam                 614‐224‐3568   daniel.swetnam@icemiller.com             Email
Counsel for Simon Kenton Council                                                                    Arena District
                                                                                                    250 West St
                                                                                                    Columbus, OH 43215
Notice of Appearance/Request for Notices            Ichor Consulting, LLC                           Attn: J. Chad Edwards                   866‐606‐9002   chad@IchorConsulting.com                 Email
Counsel on behalf of various                                                                        3626 N Hall St (Two Oak Lawn) Ste 610
child sexual abuse tort claimants                                                                   Dallas, TX 75219
Core Parties                                        Internal Revenue Service                        Centralized Insolvency Operation        855‐235‐6787                                            First Class Mail
Internal Revenue Service                                                                            P.O. Box 7346
                                                                                                    Philadelphia, PA 19101‐7346
Notice of Appearance/Request for Notices            Jacobs & Crumplar, P.A.                         Attn: Reann Warner                      302‐656‐5875   raeann@jcdelaw.com                       Email
Counsel for Certain Claimants                                                                       Attn: Thomas C. Crumplar                               tom@jcdelaw.com
                                                                                                    750 Shipyard Dr., Suite 200
                                                                                                    Wilmington, DE 19801
Notice of Appearance and Request for Notices        James, Vernon & Weeks, P.A.                     Attn: Leander L. James                  208‐664‐1684   ljames@jvwlaw.net                        Email
Counsel to Certain Tort Claimants                                                                   Attn: Craig K. Vernon                                  cvernon@jvwlaw.net
                                                                                                    Attn: R. Charlie Beckett                               rbeckett@jvwlaw.net
                                                                                                    1626 Lincoln Wy
                                                                                                    Coeur d’Alene, ID 83815
Notice of Appearance/Request for Notices            Janet, Janet & Scuggs, LLC                      Attn: Gerald D. Jowers, Jr              803‐727‐1059   gjowers@JJSJustice.com                   Email
Counsel for Claimant J.M. as party in interest                                                      500 Taylor St, Ste 301
                                                                                                    Columbia, SC 29201
Bank Debt                                           JPMorgan Chase Bank, NA                         Attn: Phil Martin                                      louis.strubeck@nortonrosefulbright.com   First Class Mail
                                                                                                    Attn: Louis Strubeck                                                                            Email
                                                                                                    10 S Dearborn St
                                                                                                    Mail Code Il1‐1415
                                                                                                    Chicago, Il 60603
Notice of Appearance/Request for Notices            Karr Tuttle Campbell, PS                        Attn: Bruce W. Leaverton                206‐682‐7100   bleaverton@karrtuttle.com                Email
Counsel for Chief Seattle Council, Boy Scouts of                                                    701 5th Ave, Ste 3300
America                                                                                             Seattle, WA 98104
Notice of Appearance and Request for Notices        Kelly, Morgan, Dennis, Corzine & Hansen, P.C.   Attn: Michael G. Kelly                  432‐363‐9121   mkelly@kmdfirm.com                       Email
Counsel to Buffalo Trail Council, Inc.                                                              P.O. Box 1311
                                                                                                    Odessa, TX 79760‐1311
Notice of Appearance and Request for Notices        Klehr Harrison Harvey Branzburg LLP             Attn: Domenic E. Pacitti                               dpacitti@klehr.com                       Email
Counsel to Abuse Victims                                                                            919 Market St, Ste 1000
                                                                                                    Wilmington, DE 19801
Notice of Appearance and Request for Notices        Klehr Harrison Harvey Branzburg LLP             Attn: Morton R. Branzburg                              mbranzburg@klehr.com                     Email
Counsel to Abuse Victims                                                                            1835 Market St, Ste 1400
                                                                                                    Philadelphia, PA 19103
Notice of Appearance/Request for Notices            Kramer Levin Naftalis & Frankel LLP             Attn: Thomas Moers Mayer                212‐715‐8000   tmayer@kramerlevin.com                   Email
Counsel for the Official Committee of Unsecured                                                     Attn: Rachel Ringer                                    rringer@kramerlevin.com
Creditors                                                                                           Attn: David E. Blabey Jr.                              dblabey@kramerlevin.com
                                                                                                    Attn: Jennifer R. Sharret                              jsharret@kramerlevin.com
                                                                                                    Attn: Megan M. Wasson                                  mwasson@kramerlevin.com
                                                                                                    177 Ave of the Americas
                                                                                                    New York, NY 10036
Notice of Appearance/Request for Notices            Latham & Watkins LLP                            Attn: Adam J. Goldberg                  212‐751‐4864   adam.goldberg@lw.com                     Email
Counsel for The Church of Jesus Christ of Latter‐                                                   885 3rd Ave
day Saints                                                                                          New York, NY 10022‐4834
Notice of Appearance/Request for Notices            Latham & Watkins LLP                            Attn: Jeffrey E Bjork                   213‐891‐8763   jeff.bjork@lw.com                        Email
Counsel for The Church of Jesus Christ of Latter‐                                                   Attn: Kimberly A Posin                                 kim.posin@lw.com
day Saints                                                                                          355 S Grand Ave, Ste 100
                                                                                                    Los Angeles, CA 90071‐1560
Notice of Appearance and Request for Notices        Linebarger Goggan Blair & Sampson, LLP          Attn: Don Stecker                       210‐225‐6410   sanantonio.bankruptcy@publicans.com      Email
Counsel to Ector CAD                                                                                112 E Pecan St, Ste 2200
                                                                                                    San Antonio, TX 78205
Notice of Appearance/Request for Notices            Linebarger Goggan Blair & Sampson, LLP          Attn: Elizabeth Weller                  469‐221‐5003   dallas.bankruptcy@publicans.com          Email
Counsel for Dallas County                                                                           2777 N. Stemmons Fwy, Ste 1000
                                                                                                    Dallas, TX 75207
Notice of Appearance/Request for Notices           Linebarger Goggan Blair & Sampson, LLP           Attn: John P. Dillman                   713‐844‐3503   houston_bankruptcy@publicans.com         Email
Counsel for Houston Liens, Harris County,                                                           P.O. Box 3064
Cleveland ISD, Montgomery County, Orange                                                            Houston, TX 77253‐3064
County, and Montgomery County
Notice of Appearance/Request for Notices           Maurice Wutscher LLP                             Attn: Alan C. Hochheiser                216‐472‐8510   ahochheiser@mauricewutscher.com          Email
Counsel for AmTrust North America, Inc. on behalf                                                   23611 Chagrin Blvd. Suite 207
of Wesco Insurance Company                                                                          Beachwood, OH 44123
Notice of Appearance/Request for Notices           McCreary, Veselka, Bragg & Allen, PC             Attn: Tara LeDay                        512‐323‐3205   tleday@mvbalaw.com                       Email
Counsel for The County of Anderson, Texas, The                                                      P.O. Box 1269
County of Denton, Texas, Harrison Central                                                           Round Rock, TX 78680
Appraisal District, The County of Harrison, Texas,
The County of Henderson, Texas, Midland Central
Appraisal District, The County of Milam, Texas,
Terry County Appraisal District and The County of
Williamson, Texas

Notice of Appearance/Request for Notices            McDermott Will & Emery LLP                      Attn: Ryan S. Smethurst                 202‐756‐8087   rsmethurst@mwe.com                       Email
Counsel for Allianz Global Risks US Insurance                                                       Attn: Margaret H. Warner                               mwarner@mwe.com
Company                                                                                             The McDermott Building
                                                                                                    500 North Capitol Street, NW
                                                                                                    Washington, DC 20001‐1531




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                                   Page 3 of 8
                                                Case 20-10343-LSS                                    Doc 2416                       Filed 03/19/21           Page 6 of 10
                                                                                                                  Exhibit A
                                                                                                           Core/2002 Service List
                                                                                                          Served as set forth below

                   Description                                           Name                                            Address                 Fax                         Email                    Method of Service
Notice of Appearance and Request for Notices       Miller, Canfield, Paddock and Stone, P.L.C.       Attn: Danielle Mason Anderson         269‐382‐0244    andersond@millercanfield.com             Email
Counsel to Stryker Medical                                                                           277 S Rose St, Ste 5000
                                                                                                     Kalamazoo, MI 49007
Notice of Appearance/Request for Notices           Mintz, Levin, Cohn, Ferris, Glovsky And Popeo,    Attn: Kim V. Marrkand                 617‐542‐ 2241   kmarrkand@mintz.com                      Email
Counsel for Liberty Mutual Insurance Company       P.C.                                              Attn: Nancy D. Adams                                  ndadams@mintz.com
                                                                                                     Attn: Laura Bange Stephens                            lbstephens@mintz.com
                                                                                                     One Financial Ctr
                                                                                                     Boston, MA 02111
Notice of Appearance/Request for Notices           Mirick, O'Connell, DeMallie & Lougee, LLP         Attn: Kate P Foley                    508‐898‐1502    kfoley@mirickoconnell.com                Email
Counsel for Sun Life Assurance Company of                                                            1800 W Park Dr, Ste 400
Canada                                                                                               Westborough, MA 01581




Notice of Appearance/Request for Notices           Mirick, O'Connell, DeMallie & Lougee, LLP         Attn: Paul W Carey                    508‐791‐8502    pcarey@mirickoconnell.com                Email
Counsel for Sun Life Assurance Company of                                                            100 Front St
Canada                                                                                               Worcester, MA 01608
Notice of Appearance/Request for Notices           Missouri Department of Revenue                    Bankruptcy Unit                       573‐751‐7232    deecf@dor.mo.gov                         Email
Counsel for Missouri Department of Revenue                                                           Attn: Steven A. Ginther
                                                                                                     PO Box 475
                                                                                                     Jefferson City, MO 65105‐0475
Notice of Appearance and Request for Notices       Monzack Mersky Browder and Hochman, P.A.          Attn: Rachel B. Mersky                                rmersky@monlaw.com                       Email
Counsel to the Coalition of Abused Scouts for                                                        1201 N Orange St, Ste 400
Justice                                                                                              Wilmington, DE 19801

Notice of Appearance/Request for Notices           Monzack Mersky McLaughlin & Browder, PA           Attn: Brian McLaughlin                302‐656‐2769    bmclaughlin@monlaw.com                   Email
Counsel for Waste Management                                                                         Attn: Rachel Mersky                                   rmersky@monlaw.com
                                                                                                     1201 N Orange St, Ste 400
                                                                                                     Wilmington, DE 19801
Notice of Appearance/Request for Notices           Moore & Rutt, PA                                  Attn: David N. Rutt                                   dnrutt@mooreandrutt.com                  Email
Counsel for the Florida Conference of the United                                                     Attn: Scott G. Wilcox                                 swilcox@mooreandrutt.com
Methodist Church and Various Churches in the                                                         122 N Market St
Conference that are Chartered Organizations                                                          P.O. Box 554
Notice of Appearance/Request for Notices           Morris James LLP                                  Attn: Jeffrey R. Waxman               302‐571‐1750    jwaxman@morrisjames.com                  Email
Counsel for Pearson Education, Inc. and NCS                                                          Attn: Eric J. Monso                                   emonzo@morrisjames.com
Pearson, Inc.                                                                                        500 Delaware Ave, Ste 1500
                                                                                                     P.O. Box 2306
Notice of Appearance/Request for Notices           Morris James LLP                                  Attn: Brett D. Fallon                 302‐571‐1750    bfallon@morrisjames.com                  Email
Counsel for Old Republic Insurance Company                                                           Attn: Brya M. Keilson                                 bkeilson@morrisjames.com
                                                                                                     500 Delaware Ave, Ste 1500
                                                                                                     P.O. Box 2306
Notice of Appearance/Request for Notices           Morris James LLP                                  Attn: Stephen M. Miller               302‐571‐1750    smiller@morrisjames.com                  Email
Counsel for Old Republic Insurance Company                                                           500 Delaware Ave, Ste 1500
                                                                                                     Wilmington, DE 19801
Core Parties                                       Morris, Nichols, Arsht & Tunnell                  Attn: Derek C. Abbott                 302‐658‐7036    dabbott@mnat.com                         Email
Counsel for Debtor                                                                                   Attn: Joseph Charles Barsalona II                     jbarsalona@mnat.com
                                                                                                     Attn: Eric Moats                                      emoats@mnat.com
                                                                                                     Attn: Andrew R. Remming                               aremming@mnat.com
                                                                                                     Attn: Paige N. Topper                                 ptopper@mnat.com
                                                                                                     1201 N. Market Street
                                                                                                     P.O. Box 1347
                                                                                                     Wilmington, DE, 19899

Notice of Appearance/Request for Notices           Motley Rice LLC                                   A n: Daniel R. Lapinksi               856‐667‐5133    dlapinski@motleyrice.com                 Email
Counsel for various child sexual abuse tort                                                          210 Lake Dr E, Ste 101
claimants                                                                                            Cherry Hill, NJ 08002
Notice of Appearance/Request for Notices           Motley Rice LLC                                   Attn: Joseph F. Rice                  843‐216‐9290    jrice@motleyrice.com                     Email
Counsel for various child sexual abuse tort                                                          28 Bridgeside Blvd
claimants                                                                                            Mt Pleasant, SC 29464

Notice of Appearance/Request for Notices           Nagel Rice LLP                                    Attn: Bradley L Rice                  973‐618‐9194    brice@nagelrice.com                      Email
Counsel for Jack Doe, Creditor and Defendant in                                                      103 Eisenhower Pkwy
Adversary Case                                                                                       Roseland, NJ 07068

Notice of Appearance and Request for Notices       Napoli Shkolnnik PLLC                             Attn: R. Joseph Hrubiec                               RHrubiec@NapoliLaw.com                   Email
Counsel to Claimant J.M.                                                                             919 N Market St, Ste 1801
                                                                                                     Wilmington, DE 19801
Notice of Appearance/Request for Notices           Nelson Comis Kettle & Kinney, LLP                 A n: William E. Winﬁeld               805‐604‐ 4150   wwinfield@calattys.com                   Email
Counsel for Ventura County Council of BSA                                                            300 E Esplande Dr, Ste 1170
                                                                                                     Oxnard, CA 93036
Notice of Appearance/Request for Notices           Nelson Mullins Riley & Scarborough LLP            A n: David Barnes, Jr                 202‐689‐2860    david.barnes@nelsonmullins.com           Email
Counsel for Indian Waters Council                                                                    101 Cons tu on Ave NW, Ste 900
                                                                                                     Washington, DC 20001
Notice of Appearance/Request for Notices           Nicolaides Fink Thorpe Michaelides Sullivan LLP   Attn: Matthew S. Sorem                312‐585‐1401    msorem@nicolaidesllp.com                 Email
Counsel for Allianz Global Risks US Insurance                                                        10 S. Wacker Dr., 21st Floor
Company                                                                                              Chicago, IL 60606




Notice of Appearance/Request for Notices           Norton Rose Fulbright Us LLP                      Attn: Louis R. Strubeck, Jr.                          louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National                                                            1301 Ave of the Americas
Association                                                                                          New York, NY 10019‐6022
Notice of Appearance/Request for Notices           Norton Rose Fulbright Us LLP                      Attn: Louis R. Strubeck, Jr           214‐855‐8200    louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National                                                            Attn: Kristian W. Gluck                               kristian.gluck@nortonrosefulbright.com
Association                                                                                          Attn: Ryan E. Manns                                   ryan.manns@nortonrosefulbright.com
                                                                                                     2200 Ross Avenue, Suite 3600
                                                                                                     Dallas, TX 75201‐7933




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                                     Page 4 of 8
                                               Case 20-10343-LSS                                   Doc 2416                         Filed 03/19/21           Page 7 of 10
                                                                                                                Exhibit A
                                                                                                         Core/2002 Service List
                                                                                                        Served as set forth below

                   Description                                             Name                                        Address                   Fax                        Email               Method of Service
Notice of Appearance and Request for Notices        Nye, Stirling, Hale & Miller LLP               Attn: Joel M. Walker                    412‐857‐5350    jmwalker@nshmlaw.com               Email
Counsel for various child sexual abuse tort                                                        1145 Bower Hill Rd, Ste 104
claimants                                                                                          Pittsburgh, PA 15243

Notice of Appearance and Request for Notices        O’Connor Playdon Guben & Inouye LLP            Attn: Jerrold K. Guben                  808‐531‐8628    JKG@opgilaw.com                    Email
Counsel to Boy Scouts of America for Hawaii and                                                    Makai Tower, Ste 2400
Guam Chapter                                                                                       733 Bishop St
                                                                                                   Honolulu, HI 96813
Notice of Appearance/Request for Notices          O’Melveny & Myers LLP                            A n: Tancred Schiavoni                                                                     First Class Mail
Counsel to for Century Indemnity Company, as                                                       Times Square Tower
successor to Cigna Specialty Insurance Company                                                     7 Times Square
f/k/a California Union Insurance Company, and CCI                                                  New York, NY 10036‐6537
Insurance Company as successor to Insurance
Company of North America, et al.

Notice of Appearance/Request for Notices            Office of the Attorney General                 Attn: Christopher S. Murphy             512‐936‐ 1409   christopher.murphy@oag.texas.gov   Email
Counsel for the Texas Workforce Commission                                                         Attn: Sherri K. Simpson                                 sherri.simpson@oag.texas.gov
                                                                                                   Bankruptcy & Collections Division
                                                                                                   P.O. Box 12548
                                                                                                   Austin, TX 78711‐2548
Core Parties                                        Office of the United States Trustee            Attn: David L. Buchbinder               302‐573‐6497    david.l.buchbinder@usdoj.gov       First Class Mail
Office of the United States Trustee                                                                Attn: Hannah Mufson McCollum                            hannah.mccollum@usdoj.gov          Email
                                                                                                   844 King St, Suite 2207
                                                                                                   Lockbox 35
                                                                                                   Wilmington, DE 19801
Notice of Appearance/Request for Notices            Pachulski Stang Ziehl & Jones LLP              Attn: James I. Stang                    302‐652‐4400    jstang@pszjlaw.com                 Email
Counsel to the Tort Claimants' Committee                                                           Attn: Linda F. Cantor                                   lcantor@pszjlaw.com
                                                                                                   10100 Santa Monica Blvd, 13th Fl
                                                                                                   Los Angeles, CA 90067‐4003
Notice of Appearance/Request for Notices            Pachulski Stang Ziehl & Jones LLP              Attn: Robert Orgel                      302‐652‐4400    rorgel@pszjlaw.com                 Email
Counsel for the Tort Claimants' Committee                                                          Attn: James O'Neill                                     joneill@pszjlaw.com
                                                                                                   Attn: John Lucas                                        jlucas@pszjlaw.com
                                                                                                   Attn: Ilan Scharf                                       ischarf@pszjlaw.com
                                                                                                   919 N Market St.,17th Floor
                                                                                                   P.O. Box 8705
                                                                                                   Wilmington, DE 19899‐8705
Notice of Appearance and Request for Notices        Paul Mones PC                                  Attn: Paul Mones                                        paul@paulmones.com                 Email
Counsel to Abuse Victims                                                                           13101 Washington Blvd
                                                                                                   Los Angeles, CA 90066
Notice of Appearance/Request for Notices            Pension Benefit Guaranty Corporation           Attn: Patricia Kelly, CFO               202‐326‐4112    kelly.patricia@pbgc.Gov            Email
Counsel for the Pension Benefit Guaranty                                                           Attn: Cassandra Burton, Attorney                        burton.cassandra@pbgc.gov
Corporation                                                                                        Attn: Craig Fessenden                                   fessenden.craig@pbgc.gov
                                                                                                   1200 K St NW
                                                                                                   Washington, DC 20005
Notice of Appearance and Request for Notices       Perdue, Brandon, Fielder, Collins & Mott, LLP   Attn: John T. Banks                     512‐302‐1802    jbanks@pbfcm.com                   Email
Counsel for Burleson County Tax Office, Luling ISD                                                 3301 Northland Dr, Ste 505
Tax Office, Colorado County Tax Office, Fayette                                                    Austin, TX 78731
County Tax Office, Milano ISD Tax Office, and
Gause ISD Tax Office
Notice of Appearance/Request for Notices            Pfau Cochran Vertetis Amala PLLC               Attn: Michael T. Pfau                   206‐623‐3624    michael@pcvalaw.com                Email
Counsel for Various Tort Claimants                                                                 Attn: Jason P. Amala                                    jason@pcvalaw.com
                                                                                                   Attn: Vincent T. Nappo                                  vnappo@pcvalaw.com
                                                                                                   403 Columbia Street, Suite 500
                                                                                                   Seattle, WA 98104
Notice of Appearance/Request for Notices            Phillips Lytle LLP                             Attn: Angela Z Miller                   716‐852‐6100    amiller@phillipslytle.com          Email
Counsel for Pearsons Education, Inc. and NSC                                                       One Canalside, 125 Main St
Pearsons, Inc.                                                                                     Buffalo, NY 14203,
Notice of Appearance and Request for Notice         Potter Anderson & Corroon LLP                  Attn: Jeremy Ryan                       302‐658‐1192    jryan@potteranderson.com           Email
Counsel for the United Methodist Ad Hoc                                                            Attn: D. Ryan Slaugh                                    rslaugh@potteranderson.com
Committee/Counsel to Catholic Mutual Relief                                                        1313 N Market St, 6th FL
Society of America                                                                                 P.O. Box 951
                                                                                                   Wilmington, DE 19899
ENR                                                 Raul Diaz                                                                                              rauldiaz2503@gmail.com             Email
Notice of Appearance/Request for Notices            Reed Smith LLP                                 Attn: Kurt F. Gwynne                    302‐778‐7575    kgwynne@reedsmith.com              Email
Counsel to the Official Committee of Unsecured                                                     Attn: Katelin A. Morales                                kmorales@reedsmith.com
Creditors                                                                                          120 N Market St, Ste 1500
                                                                                                   Wilmington, DE 19801
Notice of Appearance/Request for Notices            Reger Rizzo & Darnall LLP                      A n: Louis J. Rizzo, Jr                                 lrizzo@regerlaw.com                Email
Counsel for Travelers Casualty and Surety                                                          1521 Concord Pike, Ste 305
Company, Inc. (fka Aetna Casualty & Surety                                                         Brandywine Plaza West
Company), St. Paul Surplus Lines Insurance                                                         Wilmington, DE 19803
Company, and Gulf Insurance Company
Notice of Appearance/Request for Notices            Richards, Layton & Finger, PA                  Attn: Michael Merchant                  302‐651‐7701    merchant@rlf.com                   Email
Counsel for The Church of Jesus Christ of Latter‐                                                  Attn: Brett Haywood                                     haywood@rlf.com
day Saints                                                                                         One Rodney Square
                                                                                                   920 N King St
                                                                                                   Wilmington, DE 19801
Notice of Appearance/Request for Notices            Schiff Hardin LLP                              Attn: Everett Cygal                     312‐258‐5600    ecygal@schiffhardin.com            Email
Counsel to Catholic Mutual Relief Society of                                                       Attn: Joseph Mark Fisher                                mfisher@schiffhardin.com
America                                                                                            Attn: Daniel Schufreider                                dschufreider@schiffhardin.com
                                                                                                   Attn: Jin Yan                                           jyan@schiffhardin.com
                                                                                                   233 S Wacker Dr, Ste 7100
                                                                                                   Chicago, IL 60606
*NOA ‐ Counsel for Courtney and Stephen Knight, Schnader Harrison Segal & Lewis LLP                Attn: Richard A. Barkasy, Esq.          302‐888‐1696    rbarkasy@schnader.com              Email
Jointly as the Surviving Parents of E.J.K., a Minor                                                Attn: Kristi J. Doughty, Esq.                           kdoughty@schnader.co
Child




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                                   Page 5 of 8
                                                Case 20-10343-LSS                                Doc 2416                       Filed 03/19/21             Page 8 of 10
                                                                                                              Exhibit A
                                                                                                       Core/2002 Service List
                                                                                                      Served as set forth below

                    Description                                             Name                                    Address                    Fax                               Email       Method of Service
Notice of Appearance/Request for Notices               Seitz, Van Ogtrop & Green, P.A.           Attn: R. Karl Hill                      302‐888‐ 0606   khill@svglaw.com                  Email
Counsel for Liberty Mutual Insurance Company                                                     222 Delaware Ave, Ste 1500
                                                                                                 Wilmington, DE 19801




Notice of Appearance/Request for Notices               Sequoia Council of Boy Scouts, Inc.       Attn: Michael Marchese                                  michael.marchese@scouting.org     Email
Sequoia Council of Boy Scouts, Inc.                                                              6005 N. Tamera Avenue
                                                                                                 Fresno, CA 93711
Notice of Appearance/Request for Notices               Shipman & Goodwin LLP                     Attn: James P. Ruggeri                  202‐469‐7751    jruggeri@goodwin.com              Email
Counsel for Hartford Accident and Indemnity                                                      Attn: Joshua D. Weinberg                                jweinberg@goodwin.com
Company, First State Insurance Company, and                                                      Attn: Michele Backus Konigsberg                         mkonigsberg@goodwin.com
Twin City Fire Insurance Company                                                                 Attn: Abigail W. Williams                               awilliams@goodwin.com
                                                                                                 1875 K St NW, Ste 600
                                                                                                 Washington, DC 20006‐1251
Notice of Appearance/Request for Notices               Shipman & Goodwin LLP                     Attn: Eric S. Goldstein                 860‐251‐5218    egoldstein@goodwin.com            Email
Counsel for Hartford Accident and Indemnity                                                      One Constitution Plaza                                  bankruptcy@goodwin.com
Company, First State Insurance Company, and                                                      Hartford, CT 06103‐1919                                 bankruptcyparalegal@goodwin.com
Twin City Fire Insurance Company
Core Parties                                           Sidley Austin LLP                         Attn: Blair Warner                      312‐853‐7036    blair.warner@sidley.com           Email
Counsel for Debtor                                                                               Attn: Matthew Evan Linder                               mlinder@sidley.com
                                                                                                 Attn: Thomas A. Labuda, Jr.                             tlabuda@sidley.com
                                                                                                 Attn: Karim Basaria                                     kbasaria@sidley.com
                                                                                                 One South Dearborn Street
                                                                                                 Chicago, IL 60603
Core Parties                                           Sidley Austin LLP                         Attn: Jessica C. Boelter                212‐839‐5599    jboelter@sidley.com               Email
Counsel for Debtor                                                                               787 Seventh Avenue
                                                                                                 New York, NY 10019
Notice of Appearance/Request for Notices          Squire Patton Boggs (US) LLP                   Attn: Mark A. Salzberg                  202‐457‐6315    mark.salzberg@squirepb.com        Email
Counsel for The Domestic and Foreign Missionary                                                  2550 M St, NW
Society of the Protestant Episcopal Church in the                                                Washington, DC 20037
United States of America

Notice of Appearance/Request for Notices          Squire Patton Boggs (US) LLP                   Attn: Travis A. McRoberts               214‐758‐1550    travis.mcroberts@squirepb.com     Email
Counsel for The Domestic and Foreign Missionary                                                  2000 McKinney Ave, Ste 1700
Society of the Protestant Episcopal Church in the                                                Dallas, TX 75201
United States of America
Notice of Appearance and Request for Notices      Stamoulis & Weinblatt LLC                      Stamoulis & Weinbla LLC                                 stamoulis@swdelaw.com             Email
Counsel to for Century Indemnity Company, as                                                     A n: Stama os Stamoulis                                 weinblatt@swdelaw.com
successor to Cigna Specialty Insurance Company                                                   A n: Richard Weinbla
f/k/a California Union Insurance Company, and CCI                                                800 N West St, Ste 800
Insurance Company as successor to Insurance                                                      Wilmington, DE 19801
Company of North America; Chubb Custom
Insurance Company; Federal Insurance Company;
Insurance Company of North America; Pacific
Employers Insurance Company; Pacific Indemnity
Company, as successor to Texas Pacific Indemnity
Company; United States Fire Insurance Company;
Westchester Fire Insurance Company, by novation
for policies issued by Industrial Indemnity
Company and International Insurance Company;
and Westchester Surplus Lines Insurance
Company




Notice of Appearance/Request for Notices               Stark & Stark, PC                         Attn: Joseph H Lemkin                   609‐896‐0629    jlemkin@stark‐stark.com           Email
Counsel for R.L. and C.L., Plaintiffs in State Court                                             P.O. Box 5315
action pending in the Superior Court of New                                                      Princeton, NJ 08543
Jersey, Essex County
Notice of Appearance and Request for Notices           Steptoe & Johnson LLP                     Attn: Harry Lee                         202‐429‐3902    hlee@steptoe.com                  Email
Counsel for Clarendon America Insurance                                                          Attn: John O’Connor                                     joconnor@steptoe.com
Company                                                                                          Attn: Brett Grindrod                                    bgrindrod@steptoe.com
                                                                                                 1330 Connecticut Ave, N.W
                                                                                                 Washington, DC 20036
Notice of Appearance and Request for Notices     Straffi & Straffi, LLC                          Attn: Daniel Straffi, Jr                732‐341‐3548    bkclient@straffilaw.com           Email
Counsel for the Presbyterian Church of Lakehurst                                                 670 Commons Way
                                                                                                 Toms River, NJ 08755

Notice of Appearance and Request for Notices        Sullivan Hazeltine Allinson LLC              Attn: William D. Sullivan               302‐428‐8195    bsullivan@sha‐llc.com             Email
Counsel to Eric Pai, as administrator of the Estate                                              919 N Market St, Ste 420
of J. Pai                                                                                        Wilmington, DE 19801

Notice of Appearance and Request for Notices           Sullivan Hill Lewin Rez & Engel, PLC      Attn: James Hill/ Christopher Hawkins   619‐231‐4372    Hill@SullivanHill.com             Email
Counsel for The Episcopal Diocese of San Diego                                                   Attn: Kathleen Cashman‐Kramer
                                                                                                 600 B St, Ste 1700
                                                                                                 San Diego, CA 92101
Notice of Appearance/Request for Notices               Swenson & Shelley, PLLC                   Attn: Kevin D. Swenson                  855‐450‐8435    Kevin@swensonshelley.com          Email
Counsel for various child sexual abuse tort                                                      107 S 1470 E, Ste 201
claimants                                                                                        St George, UT 84790
Notice of Appearance/Request for Notices               Synchrony Bank                            c/o PRA Receivables Management, LLC     757‐351‐3257    claims@recoverycorp.com           Email
Authorized Agent for Synchrony Bank                                                              Attn: Valerie Smith
                                                                                                 P.O. Box 41021
                                                                                                 Norfolk, VA 23541
NOA ‐ Counsel for Bailey Cowan Heckaman PLLC           The Bifferato Firm                        Attn: Ian Connor Bifferato              302‐298‐0688    cbifferato@tbf.legal              Email
                                                                                                 1007 N. Orandge St., 4TH FL
                                                                                                 Wilmington, DE 19801
Bonds                                                  The County Commission Of Fayette County   Attn: President                                                                           First Class Mail
                                                                                                 P.O. Box 307
                                                                                                 Fayetteville, WV 25840




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                                 Page 6 of 8
                                               Case 20-10343-LSS                               Doc 2416                        Filed 03/19/21                  Page 9 of 10
                                                                                                            Exhibit A
                                                                                                     Core/2002 Service List
                                                                                                    Served as set forth below

                   Description                                        Name                                        Address                           Fax                         Email                Method of Service
Bonds                                              The County Commission Of Fayette County     c/o Steptoe & Johnson Pllc                                                                         First Class Mail
                                                                                               Attn: John Stump, Esq.
                                                                                               Chase Tower ‐ Eighth Fl
                                                                                               707 Virginia St E.
                                                                                               Charleston, WV 25301
Notice of Appearance and Request for Notices     The Law Office of James Tobia, LLC            Attn: James Tobia                              302‐656‐8053   jtobia@tobialaw.com                  Email
Counsel for Nichole Erickson and Mason Gordon, a                                               1716 Wawaset St
minor by his mother Nichole Erickson                                                           Wilmington, DE 19806



Notice of Appearance/Request for Notices           The Law Offices of Joyce, LLC               Attn: Michael J. Joyce                                        mjoyce@mjlawoffices.com              Email
Counsel for Arrowood Indemnity Company                                                         1225 King St.
                                                                                               Suite 800
                                                                                               Wilmington, DE 19801
Notice of Appearance/Request for Notices           The Neuberger Firm                          Attn: Thomas S. Neuberger                      302‐655‐0582   tsn@neubergerlaw.com                 Email
Counsel for Certain Claimants                                                                  Attn: Stephen J. Neuberger                                    sjn@neubergerlaw.com
                                                                                               17 Harlech Dr.
                                                                                               Wilmington, DE 19807
Notice of Appearance and Request for Notices       The Powell Firm, LLC                        Attn: Jason C. Powell                                         jpowell@delawarefirm.com             Email
Counsel for The Waite and Genevieve Phillips                                                   Attn: Thomas Reichert                                         treichert@delawarefirm.com
Foundation                                                                                     1201 N Orange St, Ste 500
                                                                                               P.O. Box 289
                                                                                               Wilmington, DE 19899
Notice of Appearance/Request for Notices           Thomas Law Office, PLLC                     Attn: Tad Thomas                               877‐955‐7002   tad@thomaslawoffices.com             Email
Counsel for Certain Claimants                                                                  Attn: Louis C. Schneider                                      lou.schneider@thomaslawoffices.com
                                                                                               9418 Norton Commons Blvd, Ste 200
                                                                                               Louisville, KY 40059
Notice of Appearance and Request for Notices       TN Dept of Labor ‐ Bureau of Unemployment   c/o TN Attorney General's Office, Bankruptcy   615‐741‐3334   AGBankDelaware@ag.tn.gov             Email
Tennessee Attorney General's Office                Insurance                                   Division
                                                                                               Attn: Laura L. McCloud
                                                                                               PO Box 20207
                                                                                               Nashville, Tennessee 37202‐0207
Notice of Appearance/Request for Notices           Tremont Sheldon Robinson Mahoney PC         Attn: Cindy Robinson                           203‐366‐8503   crobinson@tremontsheldon.com         Email
Counsel for Jane Doe, Party in Interest                                                        Attn: Doug Mahoney                                            dmahoney@tremontsheldon.com
                                                                                               64 Lyon Ter
                                                                                               Bridgeport, CT 06604
Notice of Appearance/Request for Notices           Troutman Pepper Hamilton Sanders LLP        Attn: David M. Fournier                        302‐421‐8390   david.fournier@troutman.com          Email
Counsel for the National Surety Corporation &                                                  Attn: Marcy J. McLaughlin Smith                               marcy.smith@troutman.com
Allianz Global Risks US Insurance Company                                                      1313 Market St, Ste 5100
                                                                                               P.O. Box 1709
                                                                                               Wilmington, DE 19899‐1709
Notice of Appearance/Request for Notices           Troutman Pepper Hamilton Sanders LLP        Attn: Harris B. Winsberg                       404‐885‐3900   harris.winsberg@troutman.com         Email
Counsel for the National Surety Corporation &                                                  Attn: Matthew G. Roberts                                      matthew.roberts2@troutman.com
Allianz Global Risks US Insurance Company                                                      600 Peachtree St NE, Ste 3000
                                                                                               Atlanta, GA 30308
Notice of Appearance/Request for Notices           Tune, Entrekin & White, PC                  A n: Joseph P. Rusnak                          615‐244‐2278   Jrusnak@tewlawfirm.com               Email
Counsel to an unidentified sexual abuse survivor                                               315 Deaderick St, Ste 1700
                                                                                               Nashville, TN 37238

Notice of Appearance and Request for Notices       Tybout, Redfearn & Pell                     Attn: Seth J. Reidenberg                       302‐658‐4018   sreidenberg@trplaw.com               Email
Counsel to American Zurich Insurance Company                                                   750 Shipyard Dr, Ste 400
                                                                                               P.O. Box 2092
                                                                                               Wilmington, DE 19899‐2092

Core Parties                                       United States Dept Of Justice               950 Pennsylvania Ave, Nw                                                                           First Class Mail
                                                                                               Room 2242
                                                                                               Washington, DC 20530‐0001
Core Parties                                       US Attorney For Delaware                    Attn: David C Weiss                            302‐573‐6220   usade.ecfbankruptcy@usdoj.gov        Email
                                                                                               1007 Orange St, Ste 700                                                                            First Class Mail
                                                                                               P.O. Box 2046
                                                                                               Wilmington, DE 19899‐2046
Core Parties                                      Wachtell, Lipton, Rosen & Katz               Attn: Richard Mason                            212‐403‐2252   rgmason@wlrk..com                    Email
Counsel for Ad Hoc Committee of Local Councils of                                              Attn: Douglas Mayer                                           dkmayer@wlrk.com                     First Class Mail
the Boy Scouts of America                                                                      Attn: Joseph C. Celentino                                     jccelentino@wlrk.com
                                                                                               51 W 52nd St
                                                                                               New York, NY 10019
NOA ‐ Counsel to D. Miller & Associates PLLC       Walden Macht & Haran LLP                    Daniel Miller                                                 dmiller@wmhlaw.com                   Email
                                                                                               2532 Justin Lane
                                                                                               Wilmington, DE 19810
Notice of Appearance and Request for Notices      Walker Wilcox Maousek LLP                    Attn: Christopher A. Wadley                                   cwadley@walkerwilcox.com             Email
Counsel to for Century Indemnity Company, as                                                   1 N Franklin, Ste 3200
successor to Cigna Specialty Insurance Company                                                 Chicago, IL 60606
f/k/a California Union Insurance Company, and CCI
Insurance Company as successor to Insurance
Company of North America; Chubb Custom
Insurance Company; Federal Insurance Company;
Insurance Company of North America; Pacific
Employers Insurance Company; Pacific Indemnity
Company, as successor to Texas Pacific Indemnity
Company; United States Fire Insurance Company;
Westchester Fire Insurance Company, by novation
for policies issued by Industrial Indemnity
Company and International Insurance Company;
and Westchester Surplus Lines Insurance
Company




Notice of Appearance/Request for Notices           Wanger Jones Helsley, PC                    Attn: Riley C. Walter                                         rwalter@wjhattorneys.com             Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                                265 E. River Park Circle, Suite 310
                                                                                               Fresno, CA 93720




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                                Page 7 of 8
                                              Case 20-10343-LSS                              Doc 2416                     Filed 03/19/21           Page 10 of 10
                                                                                                          Exhibit A
                                                                                                   Core/2002 Service List
                                                                                                  Served as set forth below

                   Description                                          Name                                      Address                Fax                        Email            Method of Service
Notice of Appearance/Request for Notices         Ward and Smith, P.A.                        Attn: Paul A Fanning                  252‐215‐4077   paf@wardandsmith.com             Email
Counsel for East Carolina Council BSA, Inc.                                                  P.O. Box 8088
                                                                                             Greenville, NC 27835‐8088
Notice of Appearance/Request for Notices         White & Case LLP                            Attn: Jessica C.K. Boelter                           jessica.boelter@whitecase.com    Email
Boy Scouts of America And Delaware BSA, LLC                                                  1221 Ave of the Americas
                                                                                             New York, NY 10020‐1095
Notice of Appearance/Request for Notices         White & Case LLP                            Attn: Michael C. Andolina                            mandolina@whitecase.com          Email
Boy Scouts of America And Delaware BSA, LLC                                                  Attn: Matthew E. Linder                              mlinder@whitecase.com
                                                                                             111 S Wacker Dr
                                                                                             Ste 5100
                                                                                             Chicago, IL 60606‐4302
Notice of Appearance/Request for Notices         Whiteford Taylor & Preston LLC              Attn: Richard W. Riley                               rriley@wtplaw.com                Email
Counsel for Baltimore Area Council Boy Scouts of                                             The Renaissance Centre
America, Inc.                                                                                405 North King Street, Suite 500
                                                                                             Wilmington, Delaware 19801
Notice of Appearance/Request for Notices          Whiteford Taylor & Preston LLP             Attn: Todd M. Brooks                                 tbrooks@wtplaw.com               Email
Counsel for Baltimore Area Council Boy Scouts of                                             Seven Saint Paul Street, 15th Floor
America, Inc.                                                                                Baltimore, Maryland 21202‐1626
Notice of Appearance and Request for Notices      Wilks Law, LLC                             Attn: David E. Wilks                                 dwilks@wilks.law                 Email
Counsel for Interested Parties Andrew Van Arsdale                                            4250 Lancaster Pike, Ste 200
and Timothy Kosnoff                                                                          Wilmington, DE 19805

Notice of Appearance/Request for Notices         Wilmer Cutler Pickering Hale and Dorr LLP   Attn: Craig Goldblatt                 202‐663‐6363   craig.goldblatt@wilmerhale.com   Email
Counsel for the Columbia Casualty Company and                                                1875 Pennsylvania Ave NW
The Continental Insurance Company                                                            Washington, DC 20006
Notice of Appearance/Request for Notices         Womble Bond Dickinson (US) LLP              Attn: Matthew Ward                    302‐252‐4330   matthew.ward@wbd‐us.com          Email
Counsel for JPMorgan Chase Bank, National                                                    Attn: Morgan Patterson                               morgan.patterson@wbd‐us.com
Association                                                                                  1313 N Market St, Ste 1200
                                                                                             Wilmington, DE 19801
Core Parties                                     Young Conaway Stargatt & Taylor             Attn: James L. Patton, Jr             302‐576‐3325   jpatton@ycst.com                 Email
Counsel for Prepetition Future Claimants’                                                    Attn: Robert Brady                                   rbrady@ycst.com                  First Class Mail
Representative                                                                               Attn: Edwin Harron                                   eharron@ycst.com
                                                                                             Rodney Square
                                                                                             1000 N King St
                                                                                             Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                             Page 8 of 8
